PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/688,034
Filing Date: 19 Nov 2019
Appellant(s): Spectro Analytical Instruments GmbH



__________________
Jeffrey W.  Gluck
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/13/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/27/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 2, 4, 5, 9, & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heh-Young Moon, “On the usefulness of a duplicating mirror to evaluate self-absorption effects in laser induced breakdown spectroscopy”, 2009 hereafter Moon in view of Acton, “Operating Instructions Acton Research Corporation SpectraPro-500i”, 2001 in further view of paper of MeitYOLabs, “Concave Mirror Focal Length by u-v Method” https://www.youtube.com/watch?v=j8N1Z6338UQ, Feb 8, 2017 hereafter MeitYOLabs

Claims 12,17,18, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heh-Young Moon, “On the usefulness of a duplicating mirror to evaluate self-absorption effects in laser induced breakdown spectroscopy”, 2009 hereafter Moon in view of paper of MeitYOLabs, “Concave Mirror Focal Length by u-v Method” https://www.youtube.com/watch?v=j8N1Z6338UQ, Feb 8, 2017 hereafter MeitYOLabs.

Concept

Applicant’s invention is based upon capturing plasma emission (fig 1, 11) generated from a sample which is atomized by a flame (fig 1, 1).  Applicant captures the back half of the emission via a mirror (fig 1, 3) along with the front half and images both halves onto a detector. Applicant submits the radiation emitted from the plasma in the back half is not available for the analysis in conventional arrangements for optical emission spectrometry (pg. 2, lines15-16). Applicant believes imaging the back half is an essential factor for an absolute radiation quantity, which arrives from the emission source on the respective detector.

    PNG
    media_image2.png
    531
    628
    media_image2.png
    Greyscale


(2) Response to Argument

VII (pg. 6, ¶ 2) Applicant addresses the first assertion, regarding Moon et al., Appellant submits that the mirror in Moon et al. is not subject to being moved once it is “placed behind the plasma at a distance equal to its radius of curvature.” Moon et al. at 706. Moon is directed to “self-absorption effects in laser induced breakdown spectroscopy.” Moon at Title, Abstract. Moon uses a spherical mirror placed behind the plasma. Moon et al. at 702, Abstract and col. 2, last paragraph. But this spherical mirror is placed at a fixed location from the plasma, namely, twice the value of the focal length of the spherical mirror. Moon et al. at 703. This is critical to investigating self-absorption effects and is, therefore, fixed.

VII (pg. 6, ¶ 2) (Examiner’s response) Examiner believes Moon teaches a similar arrangement to that of applicant, in which, a spherical mirror (fig 1, 5 Applicant) (fig 1b Moon) is placed behind a plasma emission to aid in the spectral analysis of the plasma source.  Moon recites the mirror is placed behind the plasma at a distance equal to the mirror’s radius of curvature (pg. 706, col 1, ¶ 3).  Placement may be reasonably interpreted as movement since one of ordinary skill would have to move the mirror from one location to a desired location. However, for arguendo sake, Examiner submits additional prior art MeitYOLabs to provide a fundamental teaching of focusing a light beam via a mirror.  As shown below, MeitYOLabs implicitly teaches translating a mirror from an initial position (fig 1) to a second position (fig 2), in which, an image of the light source is clearly focused onto a screen at the second position.  Based upon MeitYOLabs teachings, one of ordinary skill in the art would understand Moon’s mirror, which has a focal length, can be moved to a desired distance to acquire a clearly focused image.  


    PNG
    media_image3.png
    659
    1175
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    661
    1175
    media_image4.png
    Greyscale

VII (pg. 7, ¶ 1) Applicant submits to understand why this is the case, when investigating self-absorption effects using a mirror, three conditions must be met:
• In the main direction (toward the spectrometer), radiation from a specific spatial region of the plasma, which will be denoted as "Q" here, is directed into the spectrometer and analyzed;
• Radiation from Q that falls on the duplicating mirror must be reflected back into
the same area Q in order to suffer from the self-absorption effects; and
• The radiation from Q that falls on the duplicating mirror must be fully detectable by the spectrometer.
Satisfaction of these conditions requires a confocal design of the opposing beam paths, as is shown in Moon et al. Moon et al. at Fig. lb. The first condition is satisfied simply by the direct beam originating from area Q and directed, through the lens (which also contributes to meeting the third condition), into the spectrometer entrance aperture. To meet the second condition, the beams running to the right and to the left in Moon et al. must originate from the same plasma area Q. The second requirement further indicates a 1: 1 image of the area Q of the plasma on itself, which is achieved in Moon et al. by placing the mirror at the fixed position that is twice the focal length of the mirror. The positioning of the lens at twice its focal length from both the plasma and the entrance aperture of the spectrometer is also critical to maintaining a 1: 1 imaging of Q into the entrance aperture.
That is, for Moon et al. to function as intended, the mirror may not be moved from its location, either before or during measurement, nor may it be tilted or rotated. This is made clear by the complete quote referred to in the Office Action from page Moon et al. at page 706, namely, "The spherical mirror was placed behind the plasma at a distance equal to its radius of curvature (see Fig. 1b)." Moon et al. at 706. (Emphasis added.) This, once again, reflects the fact that the mirror in Moon et al. must be located at a given location and is not movable from that location without destroying Moon et al. for the purpose for which it is intended.

VII (pg. 7, ¶ 1) (Examiner’s response) Examiner submits the three conditions may be met if one of ordinary skill in the art moves the mirror at the distance provided in figure 1 (b).  For instance, the mirror may be moved from a distance from the plasma which provides a blurred image of the plasma to the distance provided in figure 1 (b) producing a clear image of the plasma.  Moon implicitly teaches the mirror is attached to an optical stage comprising knobs in figure 1 (a).  One of ordinary skill would readily understand these knobs enables translation of the mirror.  Examiner believes the movement of the mirror is applying known techniques of translating optics with a focal length relative to an object to yield the predictable result of a clearly focused image.  See MPEP 2143 Exemplary Rationales.  Examiner further notes the prior art provides a stage which is configured to produce movement, in which, the applicant’s claims recite the functional language of movement without reciting the element which causes the movement.  Moon’s device comprises all the structural limitation(s) recited in the apparatus claim 1.  Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114 II.
Moon teaches the spherical mirror was placed behind the plasma at a distance equal to its radius of curvature (pg. 706, col 1, ¶ 3).  Moon further teaches before the measurements, the alignment procedure outlined in our previous work [49] was followed (pg. 706, col 2, ¶ 1).  Based upon Moon’s teachings, one of ordinary skill in the art would readily understand the mirror may be moved at the desired location (Rmirror = 2 f mirror) before measurements are taken.

 VII (pg. 8, ¶ 2) Applicant submits Id. It is further noted that the caption to Fig. 1c states, "Zero order plasma images obtained with and without the mirror." Moon et al. at 703. In other words, what is shown in Fig. 1c and reflected in the discussion at page 706 of Moon et al. is not different regions of the source. Rather it is showing the same region of the same source, from the same angle, with and without the additional light reflected into the detector as a result of the mirror. That is, the bottom row of Fig. 1c corresponds to the top row of Fig. 1c when the mirror is used to reflect additional light from the source into the detection apparatus; this is apparent, e.g., from the fact that the shapes
correspond to one another. This is further apparent from the title of Moon et al., "On the usefulness of a duplicating mirror to evaluate self-absorption effects in laser induced breakdown spectrometry." Moon et al. at Title. (Emphasis added.) There is no teaching or suggestion of mirror movement or any other technique in Moon et al. that "enables analysis of different regions of the source.

VII (pg. 8, ¶ 2) (Examiner’s response) Moon implicitly teaches an analysis of different regions of the plasma by providing different colors at different locations within the plasma when the mirror is provided fig 1(a).  A region may be defined as a subdivision into which a body or one of its parts is divisible.  One of ordinary skill would understand the center region is depicted in the red hue and the outer region is depicted in the blue hue as shown in fig 1(a).  As previously stated, Moon’s mirror may be moved to the location (Rmirror = 2 f mirror) resulting in the imaging of the different locations of the plasma with the mirror.  Examiner also interprets the different regions as the newly seen images of the plasma when the mirror is placed i.e. moved to the (Rmirror = 2 f mirror).  As shown in (fig 1(c)), a comparison of images can be made between images that were taken with and without the mirror.  Moon further teaches “new plasma” may be imaged based upon the expansion speed of the plasma and the plasma-mirror distance (pg. 711, col 1, ¶ 4 ii).

VII (pg. 8, ¶ 3) Appellant respectfully submits that none of the cited references, either alone or in combination with the other cited references, teaches or suggests "wherein the optical element is a mirror.  .. which enables analysis of different regions of the source via movement, rotation and/or tilting of the mirror." The only reference that includes any type of movement of the mirror is MeitYOLabs, which is a video presentation that relates to finding the focal length of a concave mirror. MeitYOLabs passim. The video involves moving the mirror along a horizontal path until
an image projected onto a mirror is focused on a screen (a light source projects an image of a grid onto the mirror, which deflects the image onto the screen). Id. Measurements are then taken, and computations of focal length are performed. Id. The sole use of mirror movement in this video is to determine focal length of the mirror; there is no teaching or suggestion whatsoever of moving the mirror to enable "analysis of different regions of [a] source," as recited independent Clam 1.
Furthermore, if the mirror of Moon et al. were to be moved as shown in MeitYOLabs, it would destroy Moon et al. for the purpose for which it is intended, as it would no longer be in position to focus further light into the spectrometer.
Additionally, Moon et al. states, "For all measurements, the target was moved with a three-dimensional stage (x, y, z translation stage) .... " Moon et al. at page 705, col. 1, first paragraph. An arrangement such as this obviates the need to move the mirror, as recited in present Claim 1, because one may simply reposition the target in order to view different regions of the plasma. Therefore, making the mirror movable/tiltable/rotatable adds unnecessary complexity to the apparatus of Moon et al. Accordingly, one skilled in the art would not have been motivated to incorporate this feature.

VII (pg. 8, ¶ 3) (Examiner’s response) Applicant’s claim 1 recites enabling an analysis of different regions of a source via movement of a mirror.  Moon teaches placement of a mirror to provide an analysis of different regions of a source (fig 1(c)).  MietYOLabs is considered analogous art for teaching the well-known principle of focusing images from a mirror based upon moving the mirror at a specific location.  Examiner submits one of ordinary skill would understand the combination MietYOLabs would lead one of ordinary skill to translate Moon’s mirror to yield the predictable result of a clearly focused image of plasma generated via a flame.  Exemplary rationales of a prima facie case obviousness include teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and combining prior art elements according to known methods to yield predictable results See MPEP 2143.I (A) & (G).  The test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art, and all teachings in the prior art must be considered to the extent that they are in analogous arts.  See MPEP 2143.01 II.
Examiner notes the combination of MietYOLabs provides the known technique of translating mirrors for better focusing. The intended purpose may be used to translate Moon’s mirrors to the distance of Rmirror = 2fmirror to provide a clear image of the flame. 
Examiner submits the three-dimensional translation stage provides evidence of the capable movement of Moon’s mirror.  Figure (1a) teaches the distance between the flame and the mirror is 20.32 cm.  One of ordinary skill would understand to acquire the distance of a 100th of centimeter would require very precise movement from that of the stage.

VII (pg. 9, ¶ 5) Applicant submits claim 12 recites, among other things, "analyzing different regions of the source by moving, tilting and/or rotating the mirror before or during the measuring." The Office Action, citing Moon et al., states, "wherein the radiation of the spectrochemical source emitted into the half space facing away from the spectrometer is led at least partially through a suitable optical element (fig lb, lens) into the spectrometer, wherein the optical element is a mirror and analyzing different regions (fig le) of the source." Office Action at 6. Again, Appellant respectfully disagrees with these assertions. 
As an initial observation, "the optical element" cannot be both the "lens" and the "mirror" discussed in this portion of the Office Action.

VII (pg. 9, ¶ 5) (Examiner’s response)  Moon teaches the spherical mirror was placed behind the plasma at a distance equal to its radius of curvature (pg. 706, col 1, ¶ 3). Moon further teaches before the measurements, the alignment procedure outlined in our previous work [49] was followed (pg. 706, col 2, ¶ 1).  Examiner submits one of ordinary skill in the art would readily understand an alignment procedure would involve movement of optics, such as the mirror, in the specified locations as shown in fig 1 (b).  The alignment procedure would enable clear images of the different regions of the source as shown by fig 1 (c).  Examiner notes the lens was not interpreted as the optical element but rather the half space as indicated in the Action filed 8/27/21.  The recited claimed language “electromagnetic radiation characteristic of a sample to be examined is generated and emitted in a half space facing at least one entry slot” is interpreted as electromagnetic radiation traveling from a sample (fig 1c, plasma) in a half space facing the entry slot of the spectrometer (fig 1c, Acton spectra Pro). In this case, the half space is interpreted as the point where the lens (fig 1c, 2flens) is located between the entry slot and plasma.  The claims further recite "wherein the radiation of the spectrochemical source emitted into the half space facing away from the spectrometer is led at least partially through a suitable optical element” in which Action filed 8/27/21 cites the suitable optical element as the mirror.  Therefore, the optical element was not interpreted as both the lens and mirror.

VII (pg. 9, ¶ 10) More importantly, however, Moon et al. does not teach "analyzing different regions of the source," for the reasons discussed above in connection with Claim 1. Furthermore, the combination of Moon et al. and MeitYOLabs does not teach any type of "moving, tilting and/or rotating [a] mirror" that results in "analyzing different regions of the source." Again, this is explained above in connection with Claim 1. It is noted that, because the claim language states, "analyzing different regions of the source by moving, tilting and/or rotating the mirror before or
during the measuring," even if, arguendo, Moon et al. did teach "analyzing different regions of the source," which Appellant maintains it does not, the combination of Moon et al. and MeitYOLabs would not teach the causal relationship between "moving, tilting and/or rotating the mirror" and "analyzing different regions of the source" that is indicated by use of the word "by" in the claim language.

VII (pg. 9, ¶ 10) (Examiner’s response) As previously discussed, Examiner submits Moon et al. in view combination with MeitYOLab teaches the movement of a mirror that results in analyzing different regions of plasma. Moon teaches a spherical mirror was placed behind the plasma at a distance equal to the mirror’s radius of curvature (pg. 706, col 1, ¶ 3).  Moon further teaches before the measurements, an alignment procedure has been utilized which is outlined in their previous work [49] was followed (pg. 706, col 2, ¶ 1).  MeitYOLabs teaches movement of a mirror at a specific location will result in a clearly focused image as seen from the target observed on the screen.  Examiner notes one of ordinary skill would readily understand an alignment procedure would involve placement i.e. movement of optics at correct locations, therefore, the combined teachings of Moon’s and MeitYOlabs apply the known method of moving a mirror prior to an analysis of different regions of a source for the purposes of creating a focused image. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MAURICE C SMITH/Examiner, Art Unit 2877                                                                                                                                                                                                        
Conferees:
/Michael A Lyons/Acting SPE, Art Unit 2877        

/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.